Citation Nr: 0501686	
Decision Date: 01/24/05    Archive Date: 02/07/05

DOCKET NO.  00-23 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York




THE ISSUE

Entitlement to an evaluation in excess of 60 percent for a 
service-connected hiatal hernia with gastroesophageal 
disease/peptic ulcer.  




REPRESENTATION

Veteran represented by:	Disabled American Veterans








ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The veteran had active military service from January 1966 to 
January 1970.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
RO, which had assigned an increased rating of 30 percent for 
the service-connected hiatal hernia with gastroesophageal 
disease/peptic ulcer.  

In July 2003, the Board had remanded this matter for further 
action and additional development by the RO.  

In January 2004, the RO assigned an increased rating of 60 
percent for that service-connected disability.  

Although each increase represents a grant of benefits, a 
decision awarding a higher rating, but less that the maximum 
available benefit, does not abrogate the pending appeal.  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  

Thus, given the action take during the course of the appeal 
and contentions advanced by the veteran and his 
representative, the matter of a rating higher than the 
currently assigned 60 percent disability rating continues 
before the Board for the purpose of appellate disposition.  




FINDING OF FACT

The service-connected hiatal hernia with gastroesophageal 
disease/peptic ulcer is shown to be manifested by no more 
than symptoms of substernal pain, vomiting, regurgitation and 
dysphagia; neither pronounced disability due peptic ulcer 
disease nor esophageal disability manifested by stricture, 
obstruction or spasm is clinically shown.  



CONCLUSION OF LAW

The criteria the assignment for an increased rating in excess 
of 60 percent for the service-connected hiatal hernia with 
gastroesophageal disease/peptic ulcer are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.112, 4.114 including Diagnostic Code 7346 (2004).  



REASONS AND BASES FOR FINDING AND CONCLUSION


Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

VCAA provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

VCAA also contains provisions regarding the scope of notice 
to which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103 (West 2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence, which is necessary to make an informed decision on 
this issue.  

Thus, the Board believes that all relevant evidence that is 
available has been obtained.  The veteran and his 
representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf.  

Further, by the July 2000 Statement of the Case, the October 
2002 and January 2004 Supplemental Statements of the Case, 
and a September 2003 letter, he and his representative have 
been notified of the evidence needed to establish the benefit 
sought, and he has been advised via the Supplemental 
Statements of the Case and the September 2003 letter 
regarding his and VA's respective responsibilities as to 
obtaining that evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Consequently, given the action taken during the course of the 
appeal and the assertions advanced by the veteran and his 
representative, the Board concludes that VA's statutory duty 
to assist the veteran has been satisfied.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  Any deficiency in notice to 
the veteran in this case must be considered to be harmless.  


Factual Background 

By a July 1970 rating decision, the RO granted service 
connection for "stomach condition manifested by epigastric 
pain and vomiting" to which it assigned an evaluation of no 
percent.  

By August 1998 rating decision, the RO assigned a 10 percent 
rating for the service-connected disability characterized as 
being hiatal hernia with gastroesophageal reflux disease 
(GERD).  

In May 1999, the veteran filed a claim for an increased 
rating for the service-connected hiatal hernia with GERD.  

On a February 2000 VA examination report, the veteran's 
symptoms were listed as being those of dysphagia, gagging, 
epigastric and substernal pain, reflux and regurgitation 
several times during the day and night and hematemesis and 
melena several times in the past.  

On physical examination, the VA examiner noted that the 
veteran weighed 224 pounds.  A complete blood count was 
within normal limits.  Pursuant to the examination and 
diagnostic tests, the examiner diagnosed hiatal hernia with 
reflux and chronic pastic duodenitis in the second part of 
the duodenum.  

March 2000 VA progress notes reflected a sliding type hiatal 
hernia with mild gastroesophageal reflux and duodenitis 
involving the post bulbar area.  

By March 2000 rating decision, the RO granted an increased 
rating of 30 percent for the service-connected hiatal hernia 
with GERD/peptic ulcer.  

On an October 2003 VA medical examination, the veteran 
complained of having dysphagia for solids and liquids, 
continuous burning with liquids, epigastric pain, nausea and 
flatulence.  He indicated that he vomited blood.  

The veteran complained of having reflux three to four times 
daily and regurgitation during the day.  His symptoms were 
worse at night upon lying down.  The veteran reported a 10-
pound weight loss that had occurred some time prior.  

The examiner noted that the veteran did not have hematemesis 
or melena.  He did have increased symptoms of pain and 
dysphagia and that regurgitation was more constant than it 
had been previously.  

The examiner also noted the veteran's complaints of increased 
epigastric pain.  The pain, according to the examiner, was 
due to the hiatal hernia and GERD.  The symptoms of pain, 
vomiting and weight loss continued.  The veteran was somewhat 
anemic.  The examiner diagnosed hiatal hernia with GERD.  

In January 2004, the RO assigned a 60 percent evaluation for 
the veteran's service-connected hiatal hernia with 
gastroesophageal disease/peptic ulcer.  


Increased Ratings

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited.  38 
C.F.R. § 4.14.  A claimant may not be compensated twice for 
the same symptomatology, as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  

When a veteran has separate and distinct manifestations 
attributable to the same injury, he or she should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 
225 (1993).  

The veteran's service-connected hiatal hernia with 
gastroesophageal disease/peptic ulcer has been rated by the 
RO under the provisions of Diagnostic Code 7346.  38 C.F.R. 
§ 4.114.  

Disabilities involving the digestive system are evaluated 
under the regulatory criteria found at 38 C.F.R. §§ 4.110- 
4.114.  The veteran's service-connected hiatal hernia, also 
diagnosed as GERD, has been evaluated under Diagnostic Code 
7346, 38 C.F.R. § 4.114.  

The Board notes that, effective July 2, 2001, during the 
course of the veteran's appeal, the provisions of 38 C.F.R. § 
4.112, relating to how to evaluate weight loss were revised.  
See 66 Fed. Reg. 29,486-29,489 (2001).  The prior version of 
38 C.F.R. § 4.112 essentially judged weight loss on a 
subjective basis whereas the amended version establishes a 
specific formula of a 20 percent loss of the baseline weight 
to indicate a significant weight loss and a 10-20 percent 
loss to indicate a minor weight loss.  The amended version 
further requires a measured period of three months for the 
weight loss.  Finally, the baseline weight is defined as the 
average weight for the two-year period preceding onset of the 
disease.  38 C.F.R. § 4.112 (2004).  

The July 2001 changes did not alter the diagnostic criteria 
used to evaluate disability involving hiatal hernia.  

In this case, as the issue of weight loss does not factor 
into the specifics of this veteran's circumstances, the 
change in regulations makes no difference in how the 
veteran's case is adjudicated.  He was said to weigh 224 
pounds on February 2000 VA medical examination, and reported 
a 10 pound weight loss that had occurred some time prior 
during the October 2003 VA medical examination.  

In any event, the evidence of record does not establish any 
meaningful weight loss; and he has not asserted weight loss 
as a symptom of his current disability.  

Accordingly, although the veteran has not been provided 
notice of the specific changes in 38 C.F.R. § 4.112, the 
Board's action in deciding his case does not result in any 
prejudice to the veteran as the underlying rating criteria 
for Diagnostic Code 7346 has remained unchanged.

The rating schedule provides that a 60 percent evaluation is 
warranted for hiatal hernia when there are symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia or other symptoms or combination of symptom 
combinations productive of severe impairment of health.  

A 30 percent rating is assigned for hiatal hernia when there 
is persistent recurrent epigastric distress with dysphagia 
(difficulty swallowing), pyrosis (heartburn), and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 10 
percent rating requires two or more of the symptoms for the 
30 percent evaluation of less severity.  38 C.F.R. § 4.114, 
Diagnostic Code 7346.  

The veteran is in receipt of the highest evaluation available 
under the foregoing Diagnostic Code, and no higher evaluation 
can be assigned under it.  See Id.  

The Board is left to consider whether other Diagnostic Codes 
might be applicable to the veteran's disability.  See 
Schafrath, supra.  Upon review, however, the Board finds that 
a higher rating is not assignable under any other potentially 
applicable Diagnostic Code for the service-connected 
gastrointestinal disability.  

The Board also notes that providing additional compensation 
under different Diagnostic Codes for the symptomatology that 
has already been taken into account in the assignment of the 
60 percent evaluation under Diagnostic Code 7346 would 
constitute prohibited pyramiding.  38 C.F.R. § 4.14, Esteban, 
supra.  

In this regard, the Board finds that neither findings of 
pronounced ulcer disability consistent with total incapacity 
nor separately ratable impairment of the esophagus consistent 
with stricture, obstruction or spasm is demonstrated.  
Accordingly, an increased schedular rating higher than the 
currently assigned 60 percent is not for application in this 
case.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  

Significantly, the Board finds that there has been no 
showing, nor has the veteran asserted that the service-
connected disability has required marked interference with 
employment or necessitated frequent periods of 
hospitalization.  

Under these circumstances, the Board finds that the veteran 
has not demonstrated marked interference with employment so 
as to render impractical the application of the regular 
rating schedule standards.  In the absence of such factors, 
the Board finds that criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  



ORDER

An evaluation in excess of 60 percent for the service-
connected hiatal hernia with gastroesophageal disease/peptic 
ulcer is denied.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs


